Fourth Court of Appeals
                                San Antonio, Texas
                                     October 27, 2017

                                   No. 04-17-00571-CV

                              INTEREST OF S.A., CHILD,

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016PA02285
                        Honorable Richard Garcia, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to November 15, 2017.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2017.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court